              Case 3:20-cv-09284-CRB Document 25 Filed 06/18/21 Page 1 of 7




 1
     ARIANNA DEMAS (pro hac vice)
 2   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 Broad Street, 18th Floor
 3   New York, NY 10004
     Telephone: 212-549-2500
 4   Fax: 212-549-2652
     ademas@aclu.org
 5
     JENNIFER STISA GRANICK (CA Bar No. 168423)
 6   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     39 Drumm Street
 7   San Francisco, CA 94111
     Telephone: 415-343-0758
 8   Fax: 415-255-1478
     jgranick@aclu.org
 9
     JACOB A. SNOW (CA Bar No. 270988)
10   AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION OF NORTHERN CALIFORNIA
11   39 Drumm Street
     San Francisco, CA 94111
12   Telephone: 415-621-2493
     Fax: 415-255-1478
13   jsnow@aclunc.org

14   Attorneys for Plaintiff

15
                                    UNITED STATES DISTRICT COURT
16
                                 NORTHERN DISTRICT OF CALIFORNIA
17
                                        SAN FRANCISCO DIVISION
18

19   AMERICAN CIVIL LIBERTIES UNION                    Case No. 3:20-cv-09284-CRB
     FOUNDATION,
20                                                     JOINT CASE MANAGEMENT
            Plaintiff,                                 STATEMENT
21
       v.
22
     DEPARTMENT OF JUSTICE and FEDERAL
23   BUREAU OF INVESTIGATION,

24          Defendants.

25

26          The parties jointly submit this Case Management Statement pursuant to Civil Local Rule 16-9 and
27 the Standing Order for All Judges of the Northern District of California—Contents of Joint Case

28 Management Statement.

     JOINT CASE MANAGEMENT STATEMENT
     NO. 3:20-CV-09284-CRB                         1
              Case 3:20-cv-09284-CRB Document 25 Filed 06/18/21 Page 2 of 7




 1          1. Jurisdiction & Service

 2          Plaintiff brought this action under the Freedom of Information Act (“FOIA”), 5 U.S.C.

 3 § 552(a)(4)(B) and 28 U.S.C. § 1331. All parties have been served, and there are no issues concerning

 4 personal jurisdiction.

 5          2. Facts

 6          On June 26, 2018, Plaintiff American Civil Liberties Union Foundation (“ACLU”) submitted a

 7 FOIA request (“Request”) to the Office of Information Police (“OIP”) on behalf of the Office of the

 8 Attorney General (“OAG”), the Office of the Inspector General (“OIG”), and the Federal Bureau of

 9 Investigation (“FBI”) seeking the release of records related to the Electronic Device Analysis Unit

10 (“EDAU”), a unit of the FBI. The FBI divided the Request into five distinct requests. The FBI offered

11 “Glomar” responses to three of Plaintiff’s requests, refusing to confirm or deny whether responsive

12 records exist at all. Two of these decisions were upheld on administrative appeal. The third was remanded

13 on administrative appeal, and the FBI is still processing that request. The FBI initially closed the fourth

14 request by stating that it was overbroad, a decision that was also overturned and remanded on

15 administrative appeal. The FBI is still processing that request. Plaintiff does not challenge the response to

16 the fifth request. These four subparts of the Request to the FBI remain at issue in this lawsuit. The ACLU

17 has not yet received releases of records from the FBI.

18          On December 22, 2020, the ACLU filed this lawsuit. ECF No. 1.

19          Defendants Department of Justice (“DOJ”) and Federal Bureau of Investigation (“FBI”) filed their

20 Answer on January 28, 2021. ECF No. 17.

21          On January 22, 2021, OIG, a component of DOJ and a recipient of one of the FOIA requests at

22 issue in the above-captioned lawsuit, responded to the Request to OIG, reporting that OIG did not locate

23 any records responsive to the Request to OIG.

24          On February 19, 2021, OIP—the component of DOJ designated to process FOIA requests on

25 behalf of OAG, which received one of the FOIA requests at issue in this lawsuit—responded to the

26 Request, informing Plaintiff that no records responsive to the Request to OAG were located.

27          On May 20, 2021, in order to allow the FBI to complete its searches regarding the four subparts

28 of the Request to FBI that remain at issue and to allow the parties to meet and confer regarding a path

     JOINT CASE MANAGEMENT STATEMENT
     NO. 3:20-CV-09284-CRB                            2
              Case 3:20-cv-09284-CRB Document 25 Filed 06/18/21 Page 3 of 7




 1 forward in the above-captioned litigation, the parties jointly requested that the Court continue their initial

 2 case management conference. ECF No. 21. On May 21, 2021, the Court ordered the case management

 3 conference to be continued until July 9, 2021, and extended the deadline to submit the initial case

 4 management conference statement to June 18, 2021. ECF No. 22.

 5          On June 16, 2021, the parties filed a stipulation agreeing to dismiss Defendant DOJ insofar as it

 6 stands in for its components, OIG and OIP (on behalf of OAG). ECF No. 23.

 7          The parties now submit this joint case management statement pursuant to Local Rule 16-2(e).

 8          3. Legal Issues

 9              At this juncture, this lawsuit may raise several legal issues under FOIA:

10                     Whether Defendant FBI has conducted an adequate search for records responsive to
11                      the Request, see 5 U.S.C. § 552(a)(3);

12                     Whether Defendant FBI improperly failed to grant Plaintiff’s request for a limitation
13                      of fees, see id. § 552(a)(4)(A)(iii); and

14                     Whether Defendant FBI has lawfully invoked FOIA exemptions to withhold or redact
15                      responsive records, see id. § 552(b).

16          4. Motions

17          There are no prior or pending motions. The parties anticipate that, if the matter is not resolved

18 through negotiations between the parties, it can ultimately be resolved on summary judgment.

19          5. Amendment of Pleadings

20          No party anticipates amending its pleadings. The parties stipulated to dismiss OIG and OIP from

21 this lawsuit, and the Court granted that stipulation on June 17, 2021. ECF Nos. 23 and 24.

22          6. Evidence Preservation

23          The parties acknowledge their duty to preserve relevant materials in accordance with rules and

24 case law applicable to FOIA actions.

25          7. Disclosures

26          The parties agree and stipulate pursuant to Federal Rule of Civil Procedure 26(a)(1)(A) that initial

27 disclosures are not necessary, as this is a FOIA action for which there is no need to exchange such

28 disclosures.

     JOINT CASE MANAGEMENT STATEMENT
     NO. 3:20-CV-09284-CRB                             3
               Case 3:20-cv-09284-CRB Document 25 Filed 06/18/21 Page 4 of 7




 1           8. Discovery

 2           To date, no discovery has been taken by any party. Defendant notes that discovery is generally not

 3 appropriate in FOIA actions. See Lane v. Dep’t of Interior, 523 F.3d 1128, 1134 (9th Cir. 2008) (discovery

 4 is limited in FOIA cases “because the underlying case revolves around the propriety of revealing certain

 5 documents”). Plaintiff does not currently anticipate propounding discovery, but Plaintiff notes that

 6 discovery may be appropriate in certain circumstances and reserves the right to seek discovery. See, e.g.,

 7 Carney v. DOJ, 19 F.3d 807, 812–13 (2d Cir. 1994) (discovery appropriate where a party has provided

 8 “some tangible evidence that an exemption claimed by the agency should not apply or summary judgment

 9 is otherwise inappropriate”).

10           9. Class Actions

11           This is not a class action.

12           10. Related Cases

13           Counsel for the parties are unaware of any related cases before another judge of this Court.

14           11. Relief

15           Plaintiff seeks the relief set forth in their Prayer for Relief. See Compl. at 12, ECF No. 1. Defendant

16 denies that Plaintiff is entitled to any relief.

17           12. Settlement and ADR

18           This case has been assigned to the Alternative Dispute Resolution (ADR) Multi-Option Program.

19 ECF No. 8. The parties have conferred about ADR processes in conformance with ADR L.R. 3-5. The

20 parties respectfully submit that this case is not well-suited to ADR resolution, and that ADR is not likely

21 to increase the likelihood of resolving this matter. The parties therefore request that the Court exempt this

22 case from ADR.

23           13. Consent to Magistrate Judge For All Purposes.

24           Plaintiff declined assignment of this case to a magistrate judge for all purposes.

25           14. Other References

26           The parties agree that this case is not suitable for reference to binding arbitration or a special

27 master, or reference to the Judicial Panel on Multidistrict Litigation.

28

     JOINT CASE MANAGEMENT STATEMENT
     NO. 3:20-CV-09284-CRB                             4
              Case 3:20-cv-09284-CRB Document 25 Filed 06/18/21 Page 5 of 7




 1          15. Narrowing of Issues

 2          The parties have conferred, and intend to continue conferring, in an effort to reach agreement

 3 regarding Defendant’s processing and production of responsive documents.

 4          16. Expedited Trial Procedure

 5          The parties anticipate that this case, as a FOIA matter, can be resolved on summary judgment. The

 6 expedited trial procedure is therefore inapplicable.

 7          17. Scheduling

 8          The parties have conferred regarding the FBI’s processing of the Request and production of

 9 responsive records.

10          The FBI maintains that it has completed its search and has identified potentially responsive records

11 for Items 1-4. The FBI has identified approximately 70 pages responsive to Item 1. The FBI maintains

12 that it is unable to provide page counts for Items 2-4 due to the sensitive investigative techniques involved;

13          The FBI anticipates processing and releasing (subject to any withholdings) records responsive to

14 Item 1 and records related to the publicly acknowledged contracts in Item 3 on or before August 31,

15 2021. However, if these record subsets involve more than 500 pages of responsive records, the FBI’s

16 position is that it will process 500 pages of responsive records (again, subject to any withholdings) per

17 month until complete;

18          The    FBI    anticipates   categorically   withholding   all   remaining    records   pursuant   to

19 Exemption 7(E). The FBI estimates that document-by-document processing of the remaining potentially

20 responsive records would take approximately 105 months. To the extent it would be helpful for the Court,

21 the FBI is willing to make an in camera submission detailing the volume of the remaining records and the

22 FBI’s processing rate;

23          The FBI has agreed to provide the ACLU with further information regarding the nature of all

24 remaining responsive documents as well as its justification for its position on categorically withholding

25 all remaining responsive records under Exemption 7(E) before the Case Management Conference before

26 this Court on July 9, 2021; and

27          The FBI and the ACLU are meeting and conferring about the FBI’s anticipated Exemption 7(E)

28 assertion and about ways to reduce the volume of potentially responsive records, which would

     JOINT CASE MANAGEMENT STATEMENT
     NO. 3:20-CV-09284-CRB                              5
               Case 3:20-cv-09284-CRB Document 25 Filed 06/18/21 Page 6 of 7




 1 significantly decrease the FBI’s processing estimate. The parties anticipate that they will be able to report

 2 to the Court any compromise resolutions regarding the anticipated Exemption 7(E) assertion, reductions

 3 to the volume of potentially responsive records, and updated processing estimates no later than

 4 August 31, 2021.

 5          18. Trial

 6          The parties anticipate that this entire case will be resolved on summary judgment, if the parties do

 7 not reach a negotiated resolution.

 8          19. Disclosure of Non-party Interested Entities or Persons

 9          As a governmental entity or agency, Defendant is exempt from the disclosure requirement of Civil

10 Local Rule 3-15.

11          As set forth in Plaintiff’s Civil Local Rule 3-15 statement filed on December 22, 2020, ECF No.

12 2, counsel for Plaintiff certify that other than the named parties, there is no such interest to report.

13          20. Professional Conduct

14          The attorneys of record for the parties have reviewed the Guidelines for Professional Conduct for

15 the Northern District of California.

16          21. Other

17          None.

18          The parties submit this joint case management statement pursuant to Local Rule 16-2(e).

19                                                         Respectfully submitted,

20 Dated: June 18, 2021                                    /s/ Arianna Demas
21                                                         Arianna Demas (pro hac vice)
                                                           American Civil Liberties Union Foundation
22                                                         125 Broad Street, 18th Floor
                                                           New York, NY 10004
23                                                         Telephone: 212-549-2500
                                                           Fax: 212-549-2652
24
                                                           ademas@aclu.org
25
                                                           Jennifer Stisa Granick
26                                                         American Civil Liberties Union Foundation
                                                           39 Drumm Street
27                                                         San Francisco, CA 94111
                                                           Telephone: 415-343-0758
28
                                                           Fax: 415-255-1478
     JOINT CASE MANAGEMENT STATEMENT
     NO. 3:20-CV-09284-CRB                             6
              Case 3:20-cv-09284-CRB Document 25 Filed 06/18/21 Page 7 of 7




 1                                                       jgranick@aclu.org

 2                                                       Jacob Snow
                                                         American Civil Liberties Union Foundation of
 3
                                                         Northern California
 4                                                       39 Drumm Street
                                                         San Francisco, CA 94111
 5                                                       Telephone: 415-621-2493
                                                         Fax: 415-255-1478
 6                                                       jsnow@aclunc.org
 7
                                                         Attorneys for Plaintiff
 8

 9 Dated: June 18, 2021                                  STEPHANIE M. HINDS
                                                         Acting United States Attorney
10
                                                         /s/ Jevechius D. Bernardoni
11                                                       Jevechius D. Bernardoni
                                                         Assistant United States Attorney
12

13
   *In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
14 that all other signatories have concurred in the filing of this document.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT CASE MANAGEMENT STATEMENT
     NO. 3:20-CV-09284-CRB                           7
